 
 
I 
108th CONGRESS 2d Session 
H. R. 4460 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Renzi (for himself, Mr. Udall of New Mexico, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To fulfill the United States Government’s trust responsibility to serve the educational needs of the Navajo people. 
 
 
1.Short titleThis Act may be cited as the Navajo Nation Higher Education Act of 2004. 
2.Congressional findingsCongress finds as follows: 
(1)The Treaty of 1868 between the United States of America and the Navajo Tribe of Indians provides for the education of the citizens of the Navajo Nation. 
(2)The Navajo Nation created and chartered the Navajo Community College by Resolution CN–95-68 as a wholly owned educational entity of the Navajo Nation. 
(3)In 1971, Congress enacted the Navajo Community College Act (Public Law 92–189; 25 U.S.C. 640a et seq.). 
(4)The Navajo Nation officially changed the name of the Navajo Community College to Diné College by Resolution CAP–35-97.  
(5)The purpose of Diné College is to provide educational opportunities to the Navajo people and others in areas important to the economic and social development of the Navajo Nation. 
(6)The mission of Diné College is to apply the principles of Sa'ah Naagháí Bik'eh Hózhóón (Diné Philosophy) to advance quality student learning through training of the mind and heart— 
(A)through Nitsáhákees (Thinking), Nahatá (Planning), Iiná (Living), and Sihasin (Assurance); 
(B)in study of the Diné language, history, philosophy, and culture;  
(C)in preparation for further studies and employment in a multicultural and technological world; and 
(D)in fostering social responsibility, community service, and scholarly research that contribute to the social, economic, and cultural well-being of the Navajo Nation. 
(7)The United States has a trust and treaty responsibility to the Navajo Nation to provide for the educational opportunities for Navajo people. 
(8)Significant portions of the College’s infrastructure are dilapidated and pose a serious health and safety risk to students, employees and the public. 
(9)The purposes and intent of this Act are consistent with Executive Order 13270 on tribal colleges and universities and fulfill the United States Government's trust responsibility to serve the educational needs of the Navajo people. 
(10)The purposes and intent of this Act are consisted with the Executive Order relating to American Indian and Alaska Native education issued on April 30, 2004, and fulfills the United States Government’s responsibility to serve the education needs of the Navajo people. 
3.DefinitionsFor the purposes of this Act: 
(1)SecretaryThe term Secretary means the Secretary of the Interior.  
(2)NationThe term Nation means the Navajo Nation. 
(3)CollegeThe term College means Diné College. 
(4)Operations and maintenanceThe term operation and maintenance means all cost and expenses associated with the customary daily operation of the College and necessary maintenance costs. 
(5)InfrastructureThe term infrastructure means College buildings, water and sewer facilities, roads, foundation, information technology, and telecommunications, including classrooms and external matters such as walkways.  
(6)Renovations and repairsThe term renovations and repairs means modernization and improvements to the infrastructure. 
4.Reauthorization of Diné CollegeCongress authorizes the Dine College to receive all Federal funding and resources under this Act and other laws for its operation, improvement, and growth, including (but not limited to) the following: 
(1)to provide programs of higher education for citizens of the Nation and others; 
(2)to provide vocational and technical education for citizens of the Nation and others; 
(3)to preserve and protect the Navajo language, philosophy, and culture for citizens of the Nation and others; 
(4)to provide Navajo communities and people with employment and training opportunities;  
(5)to provide economic development and community outreach for Navajo communities and people; and 
(6)to provide a safe learning, working, and living environment for students, employees, and the public. 
5.Facilities and capital projectsThe College is authorized to expend money received pursuant to section 7(c) to undertake all renovations and repairs to the College’s infrastructure, as identified by a strategic plan approved by the College, and submitted to the Secretary. 
6.Status of fundsFunds provided under this Act to the College may be treated as non-Federal, private funds of the College for purposes of any provision of Federal law which requires that non-Federal or private funds of the College be used in a project for a specific purpose. 
7.Authorization of appropriations 
(a)In GeneralThere are hereby authorized to be appropriated to the College, for each fiscal year, such amounts as are necessary to pay for the operation and maintenance of the College.  
(b)Budget PlacementThe Secretary shall fund the operation and maintenance of the College separately from tribal colleges and universities recognized and funded by the Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C. 1801 et seq.). 
(c)Facilities and Capital ProjectsIn addition to amounts appropriated under subsection (a), there are authorized to be appropriated to carry out section 5, $15,000,000 for fiscal year 2005 and each of the 4 succeeding fiscal years. Such amounts maybe funded through any one or more of the following agencies: 
(1)the Department of Interior;  
(2)the Department of Education;  
(3)the Department of Heath and Human Services;  
(4)the Department of Housing and Urban Development;  
(5)the Department of Commerce;  
(6)the Environmental Protection Agency;  
(7)the Department of Veterans Affairs;  
(8)the Department of Agriculture;  
(9)the Department of Homeland Security;  
(10)the Department of Defense;  
(11)the Department of Labor; and 
(12)the Department of Transportation. 
8.Survey, study, and report 
(a)Information to CongressThe Secretary shall conduct a detailed survey and study of all capital projects and facility needs of the College, and shall report the results of such survey and study to Congress not later than October 31, 2009. Such report shall included any recommendations or views submitted by the College and the Nation, and shall include detailed recommendations by the Secretary.  
(b)Administrative expensesFunds to carry out this section may be drawn from general administrative appropriations to the Secretary. 
9.Supersession of Navajo Community College ActThis Act supersedes the Navajo Community College Act (Public Law 92–189; 25 U.S.C. 640a et seq.), and such Act is repealed.  
10.Continuing eligibility for other Federal fundsExcept as explicitly provided for in other Federal law, nothing in this Act shall preclude the eligibility of the College to received Federal funding and resources under any program authorized under the Higher Education Act of 1965, the Equity in Educational Land Grant Status Act (Title V, Part C, of P.L. 103–382; 7 U.S.C. 301 note), or any other applicable program for the benefit of institutions of higher education, community colleges, or postsecondary educational institutions. 
 
